MAINE SUPREME JUDICIAL COURT                                       Reporter of Decisions
Decision: 2015 ME 91
Docket:   Aro-14-452
Argued:   June 18, 2015
Decided:  July 23, 2015

Panel:       SAUFLEY, C.J., and ALEXANDER, MEAD, GORMAN, JABAR, and HJELM, JJ.


                                STATE OF MAINE

                                         v.

                                 ERIC M. MARTIN

MEAD, J.

         [¶1] The State of Maine appeals from an order entered by the trial court

(Hunter, J.) granting Eric M. Martin’s motion to suppress as evidence illegal drugs

seized from him by law enforcement officers after they stopped a vehicle in which

he was a passenger. The court found that the warrantless search of clothes that

Martin was wearing violated the Fourth Amendment to the United States

Constitution and article I, section 5 of the Maine Constitution. The State asserts

that the search was (1) justified by probable cause and the existence of exigent

circumstances, (2) incident to a lawful arrest, and (3) subject to the application of

the inevitable discovery exception to the exclusionary rule. Because we agree that

the search was justified by probable cause and that it was conducted under exigent

circumstances, we vacate the suppression order.
2

                                I. BACKGROUND

      [¶2] The State does not challenge the trial court’s factual findings, which

are supported by the record. See State v. Babb, 2014 ME 129, ¶ 9, 104 A.3d 878

(stating that a suppression court’s findings of fact are reviewed for clear error). In

July 2013, Maine Drug Enforcement Agency (MDEA) Special Agent Peter

Johnson began investigating the importation of heroin and prescription pills into

Maine from Detroit, Michigan. A confidential informant (CI) who had previously

provided information to MDEA set up a delivery of several hundred oxycodone

pills with the CI’s source, a man calling himself “Al.” The CI reported that Al had

been coming to Maine monthly, sometimes armed; had stayed with the CI on

occasion; and had sold the CI heroin and pills. Al provided the CI with the cell

phone number of “one of his boys” who he would be using as the deliveryman for

the transaction; the number belonged to Ricci Wafford, who had at least two

convictions for drug possession and who had been charged with carrying a

concealed weapon. Johnson obtained a warrant allowing him to track the location

of Wafford’s cell phone.

      [¶3] On August 2, the CI received a call telling him that the drugs were on

their way; once Wafford was in Maine, officers were able to follow the cell phone

north on Interstate 95. At one point the CI received another call and was told that

“they” had stopped at a convenience store to buy cigars and that “they were on
                                                                                    3

their way up,” giving agents their first indication that Wafford might not be alone.

When Special Agent Craig Holder began following Wafford’s car in Aroostook

County, about twelve minutes before Wafford was stopped, he saw two people in

the vehicle. Just before the stop, the CI received a final phone call from Al, who

said that “he had just received a phone call from his connection stating cops.”

        [¶4] Between five and ten police vehicles stopped Wafford’s vehicle on

I-95.     Both men in Wafford’s car were ordered out and handcuffed.

Detective Ross McQuade of the Aroostook County Sheriff’s Office patted the men

down, first Wafford and then Martin. At the time that he conducted the pat-down

search, McQuade did not know which of the two men was Wafford. McQuade had

received information that the men might be armed and were likely transporting

drugs, but he did not have an arrest warrant or a search warrant. He testified that in

searching Martin for weapons and contraband he did not feel anything that could

be a weapon, but “[i]n [Martin’s] lower body region, towards the right side of his

lower groin area, I felt something that appeared to be unnatural and thought that it

was likely a plastic bag.” He felt objects in the bag moving around but he did not

know what they were.

        [¶5] When McQuade was unable to locate the bag in Martin’s pockets, he

alerted MDEA Supervising Special Agent Shawn Gillen. Gillen, too, had received

information from Agent Johnson that the men in the car were transporting drugs
4

and might be armed. When McQuade told Gillen that he thought Martin had

“a baggy, or a bag, with something in it,” Gillen pulled out the waistband of

Martin’s “extremely loose” shorts and underwear with his finger, then “reached in

and grabbed the bag,” which contained ninety-eight 30mg oxycodone pills. After

Wafford and Martin were arrested, Gillen was notified by a deputy that another

bag of fifty pills was found on the ground in the same area where McQuade had

searched both men; the pills were the same kind taken from Martin.

      [¶6] Martin was indicted on one count of unlawful trafficking in scheduled

drugs (Class B), 17-A M.R.S. § 1103(1-A)(A) (2014), and one count of illegal

importation of scheduled drugs (Class C), 17-A M.R.S. § 1118(1), (2)(A) (2014).

He moved to suppress the bag of pills seized by Gillen, asserting that Gillen had

conducted an unreasonable warrantless search in violation of the Fourth

Amendment and article I, section 5 of the Maine Constitution. Martin did not

challenge the legality of either the stop or the initial pat-down. The court held an

evidentiary hearing at which Johnson, McQuade, and Gillen testified. It granted

the motion by written order, finding that “Agent Gillen’s search of [Martin’s]

person exceeded the bounds of a valid protective search or justifiable search for

contraband.”

      [¶7] The State moved for reconsideration and for additional findings of fact

and conclusions of law.     The court denied the motion for additional factual
                                                                                 5

findings, but set out extensive additional legal reasoning in affirming its earlier

suppression order. The State then filed a timely notice of appeal, followed by the

written approval of the Attorney General pursuant to 15 M.R.S. 2115-A(5) (2014)

and M.R. App. P. 21.

                                II. DISCUSSION

      [¶8] Because the trial court’s factual findings are unchallenged, we review

de novo only the court’s “ultimate determination regarding suppression,” and we

will uphold that determination “if any reasonable view of the evidence supports the

trial court’s decision.” State v. Kierstead, 2015 ME 45, ¶ 14, 114 A.3d 984

(quotation marks omitted). Although a search conducted without a warrant is

presumed to be unreasonable under the Fourth Amendment, see United States v.

Tiru-Plaza, 766 F.3d 111, 115 (1st Cir. 2014), a warrantless search is not

unreasonable, and thus not unconstitutional, if “it is supported by probable cause

and exigent circumstances exist requiring a prompt search without the delay

occasioned by the need for a warrant.” State v. Michael M., 2001 ME 92, ¶ 6,

772 A.2d 1179 (quotation marks omitted).

      [¶9] Regarding the first requirement, “[p]robable cause to search exists

when there is a fair probability that contraband or evidence of a crime will be

found in a particular place.”   Id. (quotation marks omitted).    In Maryland v.
6

Pringle, the United States Supreme Court discussed the probable cause standard

extensively:

      The long-prevailing standard of probable cause protects citizens from
      rash and unreasonable interferences with privacy and from unfounded
      charges of crime, while giving fair leeway for enforcing the law in the
      community’s protection. On many occasions, we have reiterated that
      the probable-cause standard is a practical, nontechnical conception
      that deals with the factual and practical considerations of everyday life
      on which reasonable and prudent men, not legal technicians, act.
      Probable cause is a fluid concept—turning on the assessment of
      probabilities in particular factual contexts—not readily, or even
      usefully, reduced to a neat set of legal rules. The probable-cause
      standard is incapable of precise definition or quantification into
      percentages because it deals with probabilities and depends on the
      totality of the circumstances.

540 U.S. 366, 370-71 (2003) (alterations, citations, and quotation marks omitted).

      [¶10] We recently discussed the probable cause standard as well, noting that

it “is flexible and based on common sense. Although requiring more than mere

suspicion, probable cause can be satisfied on less than the quantum of proof

necessary to establish a fact by a fair preponderance of the evidence.” State v.

Flint, 2011 ME 20, ¶ 12, 12 A.3d 54 (citations omitted).          “The information

determining the existence of probable cause includes all the information known to

the police,” and “[t]he determination is based on an objective standard, not on

whether the particular officer believed he had probable cause.” State v. Foy,

662 A.2d 238, 240 (Me. 1995) (alteration and quotation marks omitted); see State

v. Libby, 453 A.2d 481, 485 (Me. 1982). No single fact is viewed in isolation;
                                                                                   7

rather, each piece of information is “a factor in the totality of the circumstances.”

Pringle, 540 U.S. at 372 n.2.

      [¶11] Here, the Superior Court found that “the police investigation in this

case provided a clear basis for probable cause to believe that there would be

contraband in the vehicle or on the person of Mr. Wafford,” and that, “[b]ased on

these facts, the officers had a fair probability to suspect that drugs would be found

with Mr. Wafford or in his car.” That finding is well supported by the record.

Nevertheless, the court, citing, inter alia, United States v. Di Re, 332 U.S. 581

(1948), and Ybarra v. Illinois, 444 U.S. 85 (1979), found that the search of Martin

was not supported by probable cause because there was no particularized evidence

of his involvement in drug trafficking beyond his presence in Wafford’s car.

      [¶12] The Supreme Court addressed this issue in Pringle. In that case, a

police officer stopped a car occupied by three men and found a large amount of

rolled-up cash in the glove compartment and five bags of cocaine, which he

discovered when he pulled down the back-seat armrest. 540 U.S. at 367-68. When

none of the vehicle’s occupants offered any information about the drugs or the

money, all three were arrested. Id. at 368-69. The Court found that the officer had

probable cause to arrest Pringle, the front-seat passenger:

      We think it an entirely reasonable inference from these facts that any
      or all three of the occupants had knowledge of, and exercised
      dominion and control over, the cocaine. Thus, a reasonable officer
8

      could conclude that there was probable cause to believe Pringle
      committed the crime of possession of cocaine, either solely or jointly.

      ....

      [A] car passenger—unlike the unwitting tavern patron in Ybarra—
      will often be engaged in a common enterprise with the driver, and
      have the same interest in concealing the fruits or the evidence of their
      wrongdoing. Here we think it was reasonable for the officer to infer a
      common enterprise among the three men. The quantity of drugs and
      cash in the car indicated the likelihood of drug dealing, an enterprise
      to which a dealer would be unlikely to admit an innocent person with
      the potential to furnish evidence against him.

Id. at 372-73 (quotation marks omitted).

      [¶13] The Pringle Court, saying that “Pringle’s attempt to characterize this

case as a guilt-by-association case is unavailing,” distinguished the two cases

relied on by the Superior Court, Ybarra and Di Re, reasoning that in Ybarra the

challenged search was of a customer who happened to be present in a public

tavern, not a small automobile; and in Di Re the challenged search was of the

front-seat passenger after the government informer in the rear seat singled out the

driver as the sole guilty party. Id. at 372-374.

      [¶14] Pringle controls the result here. Given the facts that it found, the trial

court’s probable cause finding concerning Wafford’s car extends to Martin, who

travelled in the car being driven to Maine for the reported purpose of delivering

illegal drugs. Gillen therefore had probable cause to conduct the challenged search

of the clothing Martin was wearing, particularly after McQuade first detected a bag
                                                                                                       9

with objects moving inside—objects that were entirely consistent with the pills that

officers had reason to suspect were being illegally trafficked and were therefore

evidence of a crime.1

        [¶15] Because we conclude that the trial court correctly found probable

cause to believe that evidence of drug trafficking would be found on Wafford’s

person or in his vehicle, and therefore officers had probable cause to search Martin,

we turn to the second question of whether the warrantless search was also justified

by the existence of exigent circumstances. See Michael M., 2001 ME 92, ¶ 6,

772 A.2d 1179; State v. Bilynsky, 2007 ME 107, ¶ 26, 932 A.2d 1169. “Exigent

circumstances exist when there is a compelling need to conduct a search and

insufficient time in which to secure a warrant.” Bilynsky, 2007 ME 107, ¶ 26,

932 A.2d 1169 (quotation marks omitted).                    The determination “is inherently

fact-specific.” Id. ¶ 30.

        [¶16] In State v. Smith, we approved a warrantless search of the defendant’s

jacket pocket once the officer had probable cause to believe that he would find


   1
       See also United States v. Brown, No. 05-70-P-S, 2006 U.S. Dist. LEXIS 1628, at *4, *20
(D. Me. Jan. 17, 2006) (Cohen, M.) (“Contrary to the defendant’s suggestion, [police] were not required
to determine whether the blue bag [in a pickup truck] actually belonged to the defendant . . . or whether
the defendant owned the cocaine in the glove compartment before they could arrest the defendant.” (citing
Maryland v. Pringle, 540 U.S. 366, 373 (2003))), aff’d by United States v. Brown, 500 F.3d 48
(1st Cir. 2007); United States v. Almeida, No. 04-56-P-H, 2004 U.S. Dist. LEXIS 15543, at *19
(D. Me. Aug. 6, 2004) (Cohen, M.) (“Under the totality of the circumstances, there was probable cause to
believe that Almeida constructively possessed the crack pipe found underneath the seat behind which he
was sitting.” (citing Pringle, 540 U.S. at 371-74)), aff’d by United States v. Almeida, 434 F.3d 25
(1st Cir. 2006).
10

evidence of marijuana and “exigent circumstances rendered the obtaining of a

warrant impracticable,” reasoning that “[t]he exigent circumstances presented to

[the officer] were related to the nature of marijuana as evidence that easily can be

destroyed.” 593 A.2d 210, 212-13 (Me. 1991); see United States v. Samboy,

433 F.3d 154, 158 (1st Cir. 2005) (citing United States v. Sangineto-Miranda,

859 F.2d 1501, 1511 (6th Cir. 1988), for the proposition that exigent circumstances

exist “when there is an urgent need to prevent evidence from being lost or

destroyed, particularly in drug cases where narcotics can be easily and quickly

destroyed while a search is progressing” (quotation marks omitted)). The same is

true here, as demonstrated by the fact that either Wafford or Martin, although

handcuffed, was apparently able to dispose of a bag of pills that was later found on

the ground.

         [¶17] Because Gillen had probable cause to search Martin for illegal drugs

under exigent circumstances, neither the Fourth Amendment nor article I, section 5

of our state constitution barred the search, and the court erred in suppressing its

fruits.2

     2
      Article I, section 5 of the Maine Constitution provides protections that are coextensive with the
Fourth Amendment. Clifford v. MaineGeneral Med. Ctr., 2014 ME 60, ¶ 67 n.21, 91 A.3d 567.

We further note that even if there were a constitutional defect in Gillen’s search at the time that it
occurred, the bag of pills in Martin’s clothing would have inevitably been discovered through
independent, lawful means once a similar bag of pills was discovered on the ground in the area where he
had been patted down, and so suppression was unwarranted. See State v. Nadeau, 2010 ME 71, ¶¶ 37-38,
1 A.3d 445 (stating that the inevitable discovery doctrine is an “exception to the application of the
                                                                                                          11

        The entry is:

                           Order vacated. Remanded for entry of an order
                           denying the motion to suppress.



On the briefs:

        Todd R. Collins, District Attorney, 8th Prosecutorial District,
        Caribou, for appellant State of Maine

        James M. Dunleavy, Esq., and Jon P. Plourde, Esq., Currier and
        Trask, P.A., Presque Isle, for appellee Eric M. Martin


At oral argument:

        Todd R. Collins, District Attorney, for appellant State of Maine

        James M. Dunleavy, Esq., for appellee Eric M. Martin



Aroostook Superior Court (Houlton) docket number CR-2013-103
FOR CLERK REFERENCE ONLY




exclusionary remedy,” and setting out the three-part test for application of the doctrine). In its order on
the State’s motion for reconsideration, the trial court found that “the officers upon finding the drugs on
the ground . . . could arrest both [Wafford and Martin],” which would have inevitably led to a valid search
of Martin’s person incident to the arrest that would have been justified by the discovery of the pills on the
ground. See State v. Foy, 662 A.2d 238, 241 (Me. 1995).

In light of our conclusion that the warrantless search was supported by probable cause and exigent
circumstances, we need not consider the State’s alternative argument that the search was proper as
incident to a lawful arrest.